Order unanimously reversed on the law without costs, motion granted and complaint and cross claims against defendants Charles J. McKay, Jr., and AIM Leasing Company dismissed. Memorandum: Supreme Court erred in denying the motions of defendants Michael K. Smith and Safety Kleen Corp. (Safety Kleen) and Charles J. McKay, Jr., and AIM Leasing Company (AIM Leasing) and the cross motion of defendant Robert E. Seaberg for summary judgment dismissing the complaint and cross claims against them. “While negligence cases do not generally lend themselves to resolution by motion for summary judgment, such a motion will be granted where, as here, the facts clearly point to the negligence of one party without any fault or culpable conduct by the other party” (Morowitz v Naughton, 150 AD2d 536, 537; see also, Czumaj v Borzelleri, 222 AD2d 1053). The record establishes that five vehicles were involved in this incident. The eastern-most vehicle, owned by AIM Leasing and operated by McKay, was directed to stop by a State Trooper who was assisting efforts by a tow truck operator to pull a jack-knifed truck back on Route 17 from the median. McKay was followed by plaintiffs, who in turn were followed by Seaberg, Smith, *737who was operating a truck owned by Safety Kleen, and defendant Michael M. Blankenheim. The vehicles driven by McKay, Seaberg and Smith were all hit from behind as a result of the failure of Blankenheim to bring his tractor-trailer to a stop. Smith, Safety Kleen, McKay, AIM Leasing and Seaberg established their entitlement to judgment as a matter of law, and neither plaintiffs nor the remaining defendants raised a triable issue of fact whether they were negligent (see, Betts v Marecki, 247 AD2d 916). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Balio and Boehm, JJ.